Governor Richard Lamm State Capitol Building Denver, Colorado 80203
Dear Governor Lamm:
QUESTION PRESENTED AND CONCLUSION
This responds to your April 2, 1980 request for my opinion on whether S.B. 16 (1980 Session) is within the scope of the Governor's Call. My conclusion is that the bill is not on the call.
ANALYSIS
S.B. 16 (1980 Session), as passed by the general assembly, is entitled "Concerning Individual Sewage Disposal Systems." The bill amends C.R.S. 1973, 25-10-106 of the Individual Sewage Disposal Systems Act to increase the fees charged by local health departments for accepting and processing permits for individual sewage disposal systems. Under present law, local health departments can charge no more than $75 per permit. S.B. 16 would raise the limit to $150 and provide that the actual amount of the fee must be based on the county's average cost for processing such applications.
Under article V, section 7 of the Colorado Constitution, the general assembly may enact S.B. 16 only if it is a revenue-raising measure or an appropriation or if it pertains to a subject designated by the Governor. Since S.B. 16 is neither revenue raising nor an appropriation, the question is whether the bill is within the scope of the Governor's call.
From my review of the call, it appears that the only relevant call item is item 20 on the January 11, 1980 call, which reads: "To provide for cash funding of fees generated by the Department of Health and to increase those fees."
Item 20 is narrowly drawn and evinces no intention to increase fees generated by any body other than the State Department of Health. As I discussed in my January 31, 1980 opinion to Senator Beno on S.B. 65, the Governor has discretion to submit a narrow call item and, when he does, the legislature is limited by the terms of the item. In re Interrogatories ofSenate, 94 Colo. 215, 29 P.2d 705 (1934); Peoplev. Larkin, 183 Colo. 363, 517 P.2d 389 (1973). Seegenerally 1 Sands, Sutherland's StatutoryConstruction, section 5.04 (1972 ed.).
The fees at issue in S.B. 16 are charged and collected by the local health departments, not by the State Department of Health. The Individual Sewage Disposal Systems Act itself distinguishes between the state department and local health departments.See C.R.S. 1973, 25-10-103(3) and (10). Thus, S.B. 16 does not increase the fees of the Department of Health and I am unable to conclude that the bill has a rational nexus to item 20.People v. Larkin, supra.
SUMMARY
It is my opinion that S.B. 16 is not within the Governor's call.
Very truly yours,
                              J.D. MacFARLANE Attorney General
GOVERNOR
SEWAGE
LEGISLATIVE BILLS
S.B. 16 (1980)
C.R.S. 1973, 25-10-106
C.R.S. 1973, 25-10-103
Colo. Const. art. V, § 7
HEALTH, DEPT. OF
EXECUTIVE BRANCH
Governor, Office of
LEGISLATIVE BRANCH
General Assembly
S.B. 16 (1980 Session) was not within item 20 of the Governor's January 11, 1980 Call.